         Case 20-31195-KLP               Doc 57    Filed 10/26/20 Entered 10/26/20 14:05:50              Desc Main
                                                   Document     Page 1 of 4

                                          UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF VIRGINIA
                                                 RICHMOND DIVISION

In re: Jesse Albert Moore                                     )              Case No:        20-31195
       dba 401 WEST BROAD STREET, LLC                         )              Chapter 13


                                             OBJECTION TO CONFIRMATION

       COMES NOW, Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, and moves this Court
to deny confirmation of the Chapter 13 Plan filed on September 23, 2020, for the cause as follows:

          1. The Debtors filed this Chapter 13 Petition on March 3, 2020 under 11 U.S.C. Chapter 13, now
             pending in the United States Bankruptcy Court, Eastern District of Virginia, Richmond Division.

          2. This Objection is filed pursuant to 11 U.S.C. 1325.

          3. The above filed Chapter 13 Plan fails to pay the equivalent distribution to unsecured creditors that
             they would receive under the Chapter 7 liquidation analysis, shown by:

                     a.     The debtor has substantial assets to include real estate, land, jewelry and vehicles that have
                            substantial equity as well as claims against other entities.

                     b.     The debtor is relying on a “Lump sum in month 12 to come from sale of real property
                            anticipated as a result of motion to set aside transfer filed by Debtor” to fund the plan with
                            the lump sum due in month 12 in the amount of $85,600.00.

                     c.     The debtor is in month seven and no Motion to Set Aside the Transfer has been filed by the
                            debtor. This payment is speculative and set too far out in time.

                     d.     Based upon belief and evidence, the debtor understates the value of real estate disclosed on
                            Schedule A as 4252 Frederick Farms Drive, Midlothian, VA, valued as $135,000.00, but the
                            tax assessed value is $273,800.00. The Trustee believes the debtor has the address wrong or
                            there is a second parcel of real estate. The proof of value provided is 4242 Frederick Farms
                            Drive.

                     e.     The Trustee suggests that all liquidation requirements, requirements be met.

        WHEREFORE, for the reasons stated herein, the Chapter 13 Trustee, by Counsel, Susan H. Call,
respectfully moves the Court to deny confirmation of the Debtors’ proposed Chapter 13 Plan as filed with the
Court, and for such further and other relief as in the premises may seem just.

Date: October 26, 2020                                                       /s/Susan H. Call
                                                                             Susan H. Call, Counsel for
                                                                             Carl M. Bates, Chapter 13 Trustee
Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates, Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
         Case 20-31195-KLP          Doc 57   Filed 10/26/20 Entered 10/26/20 14:05:50            Desc Main
                                             Document     Page 2 of 4

                                               Certificate of Service

        I hereby certify that on October 26, 2020, I have mailed or hand-delivered a true copy of the foregoing
Objection to Confirmation to the debtor(s), Jesse Albert Moore, 208 Fulham Circle, Richmond, VA 23227 and
electronically sent to debtor’s attorney, Kimberly Alice Chandler, Esquire, kim@chandlerplc.com.


                                                                        /s/Susan H. Call
                                                                        Susan H. Call, Counsel for
                                                                        Carl M. Bates
                                                                        Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates, Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
         Case 20-31195-KLP            Doc 57   Filed 10/26/20 Entered 10/26/20 14:05:50          Desc Main
                                               Document     Page 3 of 4

                                      UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF VIRGINIA
                                             RICHMOND DIVISION

In re: Jesse Albert Moore                                )             Case No:      20-31195
       dba 401 WEST BROAD STREET, LLC                    )             Chapter 13


          Debtor Address            208 Fulham Cir
                                    Richmond, VA 23227

          Last four digits of Social Security No(s).:    4189


                                    NOTICE OF OBJECTION TO CONFIRMATION

               Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, has filed papers with the Court
objecting to confirmation of your Chapter 13 Plan, which was filed in this case.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one).

        If you do not want the court to grant the relief sought in the objection, or if you want the court to
consider your views on the objection, then on or before three (3) days before the date of the hearing, you or
your attorney must:

   X             File with the court, at the address shown below, a written request for a hearing [or a written
response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for hearing (or response) to
the court for filing, you must mail it early enough so the court will receive it on or before the date stated above.

                                          Clerk of Court
                                          United States Bankruptcy Court
                                          701 East Broad Street, Suite 4000
                                          Richmond, VA 23219

                     You must also mail a copy to:

                                          Susan H. Call, Counsel for
                                          Carl M. Bates
                                          Chapter 13 Trustee
                                          P.O. Box 1819
                                          Richmond, VA 23218



Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates, Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
         Case 20-31195-KLP          Doc 57   Filed 10/26/20 Entered 10/26/20 14:05:50          Desc Main
                                             Document     Page 4 of 4

              Attend a hearing to be scheduled at a later date. You will receive separate notice of hearing. If
no timely response has been filed opposing the relief requested, the court may grant the relief without
holding a hearing.

  X            Attend the hearing on the objection scheduled to be held on November 4, 2020 at 9:10 am at
United States Bankruptcy Court, 701 East Broad Street, Richmond, VA 23219, Room 5100.

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the objection and may enter an order granting that relief.

Date: October 26, 2020                                       /s/Susan H. Call
                                                             Susan H. Call, Counsel for
                                                             Carl M. Bates
                                                             Chapter 13 Trustee
                                                             P.O. Box 1819
                                                             Richmond, VA 23218-1819
                                                             VSBN 34367



                                               Certificate of Service

       I hereby certify that on October 26, 2020, I have mailed or hand-delivered a true copy of the foregoing
Notice of Objection to Confirmation to the debtor(s), Jesse Albert Moore, 208 Fulham Circle, Richmond, VA 23227
and electronically sent to debtor’s attorney, Kimberly Alice Chandler, Esquire, kim@chandlerplc.com.

                                                             /s/Susan H. Call
                                                             Susan H. Call, Counsel for
                                                             Carl M. Bates
                                                             Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates, Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
